DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 21-36 and new claims 37-38 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Response to Arguments
1.	Applicant’s arguments with respect to claims 21-36 filed on 07/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21of U.S. Patent No. 10377040. 
Claim 21 of the instant application is compared to method of claim 1 of U.S. Patent No. 10377040.
Instant application: 16/454695
U.S. Patent No. 10377040. 
A method for operating a robot, comprising: causing the robot to perform a task in an environment; detecting an assist event occur based on at, least in part, data from one or more sensors coupled to the robot;
waiting, for a first time delay, for the assist event to be addressed by transmitting a signal to at least one actuator to halt performance of the task
A method for operating a robot, comprising: displaying, via at least one processor, a first alert on a user interface of a robot indicating the robot being unable to perform a task after a predetermined first delay, the first alert displayed in response to at least one sensor detecting obstruction in a path of the robot; 

attempting, for a second time delay, to autonomously address the assist event by activating at least one actuator to perform a recovery if the assist event is not addressed within the first time delay, the second time delay being subsequent to the first time delay
transmitting signal to at least one actuator coupled to the robot to perform the task after a predetermined second delay after displaying the first alert, the second delay being subsequent to the first delay and in response to continued detection of the obstruction in the path of the robot; 

determining a first alert if the assist event is still not addressed after the second time delay; wherein the first alert comprises a request for assistance from one or more human operators of the robot  


wherein the second alert corresponds to the robot unable to perform the task after a third time delay subsequent to the second time delay and in response to the continued detection of the assist event.  (claim 35)

receiving operating instructions from the one or more human operators to address the assist event; 
and performing the recovery by transmitting the signal to one or more actuators to address the assist event.  (claim 25)

displaying, via the at least one processor, a second alert on the user interface of the robot indicating the robot being unable to perform the task after a predetermined third delay, the third delay being subsequent to the second delay and in response to the continued detection of the obstruction in the path of the robot; 
receiving operating instructions from an operator after the third delay, the operating instructions corresponding to the robot performing the task notwithstanding the detection of the obstruction.



4.	Although the claim 21 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 1 of the U.S. Patent No. 10377040. Except claim 21 is missing the displaying and the combination of the limitation of claims 25 and 35 which including: displaying a second alert indicating the robot being unable to perform the task after a predetermined third delay, the third delay being subsequent to the second delay and in response to the continued detection of the obstruction in the path of the robot, and receiving operating instructions from an operator after the third delay for the robot to perform the task. It is obvious for the robot to include display to displays the alert that the robot is unable to perform task and have the operator instruct the robot perform the task after third delay. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to have the robot include display to displays the alert that the robot is unable to perform task and have the operator instruct the robot perform the task after third delay in order enhance robot operating and improve safety. 
5.	Following same analysis of claim 21 as discussed above, the application at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 15 of U.S. Patent No. 10300601. Except claim 21 is missing the displaying and the combination of the limitation of claims 25 and 35 which including: displaying a second alert indicating the robot being unable to perform the task after a predetermined third delay, the third delay being subsequent to the second delay and in response to the continued detection of the obstruction in the path of the robot, and receiving operating instructions from an operator after the third delay for the robot to perform the task. It is obvious for the robot to include display to displays the alert that the robot is unable to perform task and have the operator instruct the robot perform the task after third delay and the robot execute task. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to have the robot include display to displays the alert that the robot is unable to perform task and have the operator instruct the robot perform the task after third delay and the robot execute task in order enhance robot operating and improve safety. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 37-39 recite the limitation “performing a task substantially similar to the first task” it is unclear, the “substantially similar” to first task, is it exactly same task or less or more subtask hence the term “substantially similar” renders the claim to indefinite. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 21, 22, 24-26, 29-31, 33-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. US2015/0224640 in view of Teng et al. CN103251358 further in view Hirofumi et al. of JP201867785
10.	Regarding claims 21, 26 and 31, Vu discloses method, non-transitory computer readable storage apparatus comprising a plurality of instructions stored therein and a robotic system (see at least [¶ 06-08, ] Fig. 11-b and 6B), comprising: a memory comprising computer readable instructions stored thereon; and at least one processing device configurable to execute the computer readable instructions (memory and processor see at least [¶ 06-08, ] Fig. 11-b and 6A-D) to: 
cause the robotic system to perform a first task in an environment (see at least [¶ 02] and Fig. 4B); 
detect an assist event based on, at least in part data from one or more sensors coupled to the robotic system (robot includes plurality of sensors, where the sensor detects an object and the robot bumps into the object/assist event occur  see at least [¶ 30-31, 51 & 185]);  
wait, for a first time delay, for the assist event to be addressed by transmitting a signal to at least (“the robot may contact an object a single time, as in Step SD 13a, or several times in a predefined period,” after time delay the robot may stop from executing the task by outputting visible expression  see at least [¶ 185]); 
attempt, for a second time delay, to autonomously address the assist event by activating at least one actuator to perform a recovery if the assist event is not addressed within the first-time delay, the second time delay being subsequent to the first time delay (the robot after first delay the robot attempt the contact many time in predefined period/second delay and robot may back up see at least [¶ 185]); 
determine a first alert if the assist event is still not addressed after the second time delay (the robot determine a first as of step SD13b-13c, and then the robot outputting an audible or visible alert SD14a-b  see at least [¶ 185] and Fig. 7C).  

Vu does not explicitly disclose the transmitting a signal to at least one actuator to halt performance of the task; and wherein the first alert comprises a request for assistance from one or more human operators of the robot; and receiving operating instructions from the one or more human operators to address the assist event.
However, Teng is directed to controlling a cleaning robot. Teng discloses the cleaning robot detect virtual wall 45, and after a delay time the robot stops cleaning operation  (see at least [¶ 47 & 60]). Therefore, from the teaching of Teng, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of the robot stops cleaning after delay time when detect virtual wall similar to that of the teaching of Teng in order to enhance robot operating and improve safety. 
Hirofumi is directed to robotic system. Hirofumi discloses robot that communicate with operator, where when the robot fall or attacked, the robot automatically makes an emergency call/request for help and the system assigns a human operator to assist the robot, the human operator can ask the people around the robot for help or the operator can instruct the robot to move forward, backward, rotate or execute an action  (see at least Pgs. 3-4  and Figs. 1-8). Therefore, from the teaching of Hirofumi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of requesting for assistance from one or more human operators of the robot and receiving operating instructions from the one or more human operators to address the assist event  similar to that of the teaching of Hirofumi in order to enhance robot operating and improve safety. 

11.	Regarding claims 22, Vu discloses further comprising: detecting the assist event based on detection of at least one of an object, obstacle, false positive, or internal characteristics of the robot obstructing completion of the first task (robot detect object see at least [¶ 31 & 185]).  

12.	Regarding claims 24, 28 and 33, Vu discloses wherein, the first alert comprises an SMS notification to the one or more human operators of the robot, the SMS notification comprising, at least in part, data indicative of a reason for the assist event occurring (the robot speak or display expression/notification SMS until the resident offers assistance, that means expression indicative of the robot hit an object see at least [¶ 185]), 
the first task comprises navigating the robot on a floor (see at least [¶ 21& 26-27] and Fig. 1 & 4B) , and the assist event is detected based on an object which, at least in part, obstructs the navigation of the robot on the floor (see at least [¶ 185]).  

13.	Regarding claims 25, 30 and 36, Vu discloses further comprising: addressing the assist event by a human operator pressing a button coupled to the robot to configure the robot to continue the first task (the robot displays expression for assistance due the obstacle in the path, and  the robot includes screen with plurality of buttons where the resident/operator press button to interact and assist the robot see at least [¶ 185 &187]); and performing the recovery by transmitting the signal to one or more actuators to address the assist event (once the resident offers assistance the robot continue executing its task see at least [¶ 185]). Vu discloses robot and resident interaction, where the robot includes all the structural elements (including button) as disclosed by this instant application and according the MPEP 2114, the robot can achieve and perform same functionality limitations as claimed by the instant application. Hence once the resident offers assistant/push button the robot continues the task.

14.	Regarding claims 29 and 34, Vu discloses, wherein, the first task comprises navigating on a floor (see at least [¶ 21& 26-27] and Fig. 1 & 4B); and the assist event is detected based on an object which, at least in part, obstructs the navigation on the floor by the robotic system (robot includes plurality of sensors, where the sensor detects an object and the robot bumps into the object/assist event occur  see at least [¶ 30-31, 51 & 185]).

15.	Regarding claims 37-39.  Vu discloses wherein the first alert comprises information indicative at least in part of a detected obstacle and one or more selectable positions of the robot (detected obstacle and robot position see at least [¶ 31, 40, 54 & 185]); and 
actuating actuators based at least in part on the selected one of the one or more selectable positions of the robot; and continuing performing a task substantially similar to the first task (based the robot position, the resident offers assistance the robot  and the robot continue performing the task see at least [¶ 058, 185 & 215]). Vu discloses robot and resident interaction, where the robot includes all the structural elements (including button) as disclosed by this instant application and according the MPEP 2114, the robot can achieve and perform same functionality limitations as claimed by the instant application. Hence once the resident offers assistant/push button the robot continues the task.
Vu discloses does not explicitly disclose the operating instructions comprise at least in part a selected one of the one or more selectable positions of the robot.
Hirofumi discloses plurality of robots that communicate with operator, where system determine the position of the robot and based on the selected position, the human operator can instruct the robot execute an action  (see at least Pgs. 2 & 3-4  and Figs. 1-8). Therefore, from the teaching of Hirofumi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of based on the selected robot position, the human operator can instruct the robot execute an action similar to that of the teaching of Hirofumi in order to enhance robot operating and improve safety. 

16.	Claims 23, 27, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Teng and Hirofumi, further in view of Browning et al. US2018/0185998.
17.	Regarding claim 23, Vu and Teng in combination disclose all the limitations of claim 21, furthermore, Vu discloses further comprising: generating a second alert in an assist view after the first time delay, the alert indicating the robot is at least in part obstructed from completing the task (the robot generated various alert message/expression and sound after the first delay when the robot obstructed form travelling along a path see at least [¶ 185]), 
Vu does not explicitly disclose wherein the transmit second alert and assist view is transmitted to a remote network and is configured to allow an operator of the robot to send commands to the robot.
However, Browning is directed cleaning robot. Browning discloses robot detect obstacles and the robot transmits second alert message to other robots via network (see at least [¶ 32 & 85]). Therefore, from the teaching of Browning, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of the robot transmits a second message/alert via the network similar to that of the teaching of Browning in order to enhance robot operating and improve safety. 
Additionally, Hirofumi discloses robot that communicate operator, where when the robot fall or attacked, the robot automatically makes an emergency call/request for help and  the operator can instruct the robot to move forward, backward, rotate or execute an action (see at least Pgs 3-4  and Figs. 1-8). Therefore, from the teaching of Hirofumi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of allowing the operator of the robot to send commands to the robot similar to that of the teaching of Hirofumi in order to enhance robot operating and improve safety. 

18.	Regarding claims 27 and 32, Vu discloses wherein the at least one processing device is further configurable to execute the computer readable instructions to, detect the assist event based on detection of at least one of an object, obstacle, false positive, or internal characteristics of the robotic system obstructing completion of the task (robot detect object see at least [¶ 31 & 185]), and
generate an  alert in an assist view after the first time delay, the alert indicating the robotic system is at least in part obstructed from completing the task (the robot generated various alert message/expression and sound after the first delay when the robot obstructed form travelling along a path see at least [¶ 185]). 
Vu does not explicitly disclose wherein the second alert and assist view is transmitted to a remote network is configured to allow an operator of the robot to send commands to the robot.
However, Browning is directed cleaning robot. Browning discloses robot detect obstacles and the robot transmits second alert message to other robots via network (see at least [¶ 32 & 85]). Therefore, from the teaching of Browning, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of the robot transmits a second message/alert via the network similar to that of the teaching of Browning in order to enhance robot operating and improve safety. 
Additionally, Hirofumi discloses robot that communicate operator, where when the robot fall or attacked, the robot automatically makes an emergency call/request for help and  the operator can instruct the robot to move forward, backward, rotate or execute an action (see at least Pgs 3-4  and Figs.1-8). Therefore, from the teaching of Hirofumi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of allowing the operator of the robot to send commands to the robot similar to that of the teaching of Hirofumi in order to enhance robot operating and improve safety. 

19.	Regarding claim 35, Vu and Teng in combination disclose all the limitations of claim 21, furthermore, Vu discloses wherein the alert corresponds to the robot unable to perform the task after a third time delay subsequent to the second time delay and in response to the continued detection of the assist event  (“the robot may contact an object a single time, as in Step SD 13a, or several times in a predefined period,” that means the robot got multiple time delays, furthermore, Vu discloses the robot generated various alert message/expression and sound after the first delay when the robot obstructed from travelling along a path see at least [¶ 185]).
Vu does not explicitly disclose wherein the transmit second alert. 
However, Browning is directed cleaning robot. Browning discloses robot detect obstacles and the robot transmits second alert message to other robots via network (see at least [¶ 32 & 85]). Therefore, from the teaching of Browning, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Vu to use the technique of the robot transmits a second message/alert via the network similar to that of the teaching of Browning in order to enhance robot operating and improve safety. 

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667